BATCHELDER, J.,
dissenting: The dual capacity doctrine may permit an employee to sue his or her employer when the employment relationship was not the “dominant” relationship between the parties when the accident occurred. See Holzworth v. Fuller, 122 N.H. 643, 645, 448 A.2d 394, 395 (1982). Because I agree with the trial court that the nature of the parties’ specific relationship at the critical time is a question for the finder of fact, I would affirm the trial court’s denial of the motion to dismiss. I therefore respectfully dissent.
Brock, C.J., joins in the dissent.